      Case 2:18-cv-04127-ILRL-JCW Document 54 Filed 04/18/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


CLINT PINEDA                      * CIVIL ACTION NO: 18-4127
                                  *
VERSUS                            * SECTION: B(2)
                                  *
POSEIDON PERSONNEL SERVICES S.A.; * JUDGE: LEMELLE
SOLITAIRE TRANSPORT               *
CHARTERING (NV); AND              * MAGISTRATE: WILKINSON
ALLSEAS GROUP S.A.                *
                                  * JURY TRIAL REQUESTED
****************************************************

                                     NOTICE OF APPEAL

       COMES NOW Plaintiff, Clint Pineda, through undersigned counsel, who provides Notice

to all parties and this Honorable Court of his appeal to the United States Court of Appeals for the

Fifth Circuit from (1) the Judgment entered on March 28, 2019 (Rec. Doc. 53), (2) the Order and

Reasons issued by the Court on March 21, 2019 granting Defendants’ Motions to Dismiss (Rec.

Doc. 51), and (3) the Order issued by the Court on March 21, 2019 regarding Defendants’

Motion to Dismiss for Forum Non Conveniens (Rec. Doc. 52).

                                             Respectfully submitted,

                                             /s/ Ian F. Taylor
                                             DAVID A. ABRAMSON (#21435)
                                             IAN F. TAYLOR (#33408)
                                             Lewis, Kullman, Sterbcow & Abramson, LLC
                                             601 Poydras Street, Suite 2615
                                             New Orleans, Louisiana 70130
                                             TEL: (504) 588-1500
                                             FAX: (504) 588-1514
                                             abramson@lksalaw.com
                                             itaylor@lksalaw.com
      Case 2:18-cv-04127-ILRL-JCW Document 54 Filed 04/18/19 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I do hereby certify that I have on this 18th day of April, 2019, electronically filed the

foregoing pleading with the Clerk of Court by using the CM/ECF system which will send a

notice of electronic filing to all parties to this proceeding.

                                                /s/ Ian F. Taylor




                                                   2
